IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ELECTORS AND RESIDENTS OF         : No. 336 MAL 2015
SWATARA TOWNSHIP                         :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: SWATARA TOWNSHIP            : the Order of the Commonwealth Court
COMMISSIONERS, HON. THOMAS J.            :
CONNOLLY, JR., HON. STEVE                :
CHIAVETTA, HON. EDWARD TROXELL,          :
AND HON. RICHARD H. BOUDER               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.